Title: To James Madison from Jesse B. Thomas, 11 February 1809
From: Thomas, Jesse B.
To: Madison, James



Sir
Washington 11 Feby 1809

In a recent conversation with Mr. John Boyle of Kentucky I took Occasion to solicit him to suffer me to name him to the President of the United States as a suitable Person to fill the Office of Governor of the Illinois Territory; He has since signified to me his willingness to Accept that Office Should he be Appointed.  If it does not interfere with Your Arrangements and should you think proper to make Mr. Boyle Governor of that Territory it would be very satisfactory to me and I have not a doubt but it would be pleasing to the people.
I also take the liberty of recommending to your Consideration Mr. Nathaniel Pope as a man every way Qualified to discharge the duties of the Office of Secretary.  Mr. Pope has for several years resided in the Louisiana Territory, Within a few miles of Kaskaskia the seat of Government for Illinois and having Practiced Law in the Courts of the Western Division of Indiana has become well acquainted with the People of that Country, and Very Many of Them are personally Attached to him, Indeed he is universally esteemed by his Acquaintances.  He is truly an Amiable Character, has been Liberally educated and possesses very respectable talents.  Should you deem it expedient to give him the office I feel Confident that the People of the Territory would be Highly Gratified.  I have the honor to be Sir your Most obedient & Very Huml. Servt.

Jesse B. Thomas

